Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: Prior art references do not teach:
	A method for manufacturing an artificial tree branch, the method comprising: 	providing an injection-molding machine including a mold having an interior surface corresponding to an exterior surface of the artificial tree branch; 
	placing a plurality of pins at various positions in the interior of the mold; 	softening a moldable first material; 
	arranging a structural member of a second material in an interior of the mold, wherein the structural member includes a protruding portion that protrudes from the first end of the tree branch body, the protruding portion including a hook fastener; 
	after arranging the structural member, injecting the softened first material into the mold to cover at least a portion of the structural member to form a main body portion having an elongated shape with a first end and a second end, and a plurality of sockets at various positions along the main body corresponding to the various positions of the plurality of pins, each socket being formed as an outward bulge from the main body portion with a cavity reserved by a corresponding one of the plurality of pins; 
	after the injecting, reducing a temperature of the first material in the interior of the mold and removing the formed main body portion; and 
	removing any remaining pins from the plurality of sockets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 16 and 20-22 allowed.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742